                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             ABERDEEN DIVISION

 JAVONTE ELLIS, et al.                                                          PLAINTIFFS

 V.                                                              NO. 1:16-CV-177-DMB-DAS

 LOWNDES COUNTY, et al.                                                       DEFENDANTS


                                 ORDER CLOSING CASE

       On March 8, 2019, the remaining parties in this case appeared before United States

Magistrate Judge David A. Sanders for a final pretrial conference. The minute entry from the

conference reflects that the parties reached a settlement agreement “pending board approval.”

Doc. #100. The parties informed the Court by e-mail that the settlement agreement now has been

approved by the board. Accordingly, this case is CLOSED.

       SO ORDERED, this 3rd day of April, 2019.

                                                  /s/Debra M. Brown
                                                  UNITED STATES DISTRICT JUDGE
